Case 1:19-cr-00610-JGK Document 8 Filed 09/30/19 Page 1of1

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

September 30, 2019

BY EMAIL

Kevin Nathaniel Fox

United States Magistrate Judge

U.S. District Court for the Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States vy. Aviram Azari, $1 19 Cr. 610
Dear Judge Fox:

On Sunday, September 29, 2019, defendant Aviram Azari (“Azari”) was arrested on the
charges in the superseding indictment S1 19 Cr. 610 (the “SI Indictment”). Azari will be presented
on the charges in the S1 Indictment later today. The Government respectfully requests that the
Court issue an order unsealing the S1 Indictment at this time.

4(36/4

atun Suanted . Respectfully submitted,
oot S144 crim 618

GEOFFREY S. BERMAN

bo houhy untarled ‘ United States Attorne
. y
SO OR DRED .

[Am Vadrarweh pe Ty
KEVIN NATHANIEL fox, OSM by: |

Eun Young Choi / Olga I. Zverovich
Assistant United States Attorneys
(212) 637-2187 / (212) 637-2514

 

 
